Citation Nr: 1429032	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a Travel Board hearing was held.  In July 2012, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the matter of service connection for hypertension, in part, to obtain private treatment records from his diagnosis of hypertension in 1989 to the present, and also to obtain a VA examination and medical opinion.  Additional private treatment records were secured and showed treatment for hypertension, in addition to notations regarding diabetes.  Specifically, August 2002 and February 2003 records showed elevated glucose levels.  A September 2002 laboratory report showed elevated hemoglobin A1c (a type of blood test for diabetes).  Additionally, in September 2003, it was noted that the Veteran was "told before that he was mild diabetic."  On July 2012 VA examination, the examiner opined, in part, that the Veteran's hypertension is less likely than not caused or aggravated by his diabetes because his diabetes was diagnosed in 2009 and his hypertension was diagnosed in 1988.  This factual predicate is incorrect, as newly associated private treatment records show treatment for and notations regarding diabetes prior to 2009.  Accordingly, this opinion is inadequate for rating purposes.  

The Board finds that a supplementary medical opinion is warranted to determine the likely etiology of the Veteran's hypertension, and whether there is a relationship between his hypertension and service-connected diabetes mellitus.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claim for hypertension.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's hypertension.  The claims files must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is proximately due to or caused by his diabetes mellitus?

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension has been aggravated by (increased in severity due to) his diabetes mellitus? 

The examiner must explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, provide an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



